Citation Nr: 0505506	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-09 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left ear disorder.  

2.  Entitlement to service connection for residuals of a left 
ear disorder, including hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1964 to August 
1968, from November 1968 to November 1970, and from December 
1990 to May 1991.  He also had a period of inactive duty 
training on March 11 and 12, 1989, which is of interest in 
this case.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that determination, the RO denied a claim of 
entitlement to service connection for otitis media.  The 
appellant disagreed and in a January 2004 statement of the 
case the RO indicated that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a left ear disability, which had been 
previously denied in a November 1998 rating decision.  The 
appellant then perfected this appeal.  Given the appellant's 
current allegations, the issues for appellant review are as 
stated on the title page of this document.  

In August 2004, the appellant and his spouse testified at a 
video conference hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In November 1998, the RO denied the appellant's claim of 
entitlement to service connection for a left ear disorder.  

2.  Additional evidence submitted since November 1998 shows 
an occult tympanic perforation of the left ear, evidence that 
was not before agency decisionmakers when the previous 
determination was rendered.  

3.  The medical evidence of record does not reveal a 
relationship between the appellant's current left ear 
disorder, including his left ear hearing loss, and the March 
12, 1989, aircraft flight during a period of inactive duty 
training.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a left ear disorder is new and 
material, and claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

2.  A left ear disorder, including hearing loss, was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening of Claim

By a November 1998 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
left ear disorder.  The RO concluded that the evidence, which 
showed otitis media on March 13, 1989, immediately following 
a period of inactive duty training, was not related to that 
service.  Otitis media is a disease, not an injury, and the 
RO correctly concluded only an injury may be service-
connected on the basis of a period of inactive duty training.  
The RO notified the appellant of that decision by a November 
1998 letter, which also notified him that the rating decision 
would become final if he did not file a notice of 
disagreement within one year.  As the appellant did not file 
such a notice of disagreement within one year of the November 
1998 letter, the rating decision is final and may not be 
reopened in the absence of new and material evidence 
submitted to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence has recently 
changed, effective only for claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen, filed in January 2003, was 
received after August 29, 2001, and the following regulation 
defining new and material evidence applies:  

(a)  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

(b)  New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of [38 C.F.R. 
§ 20.1304(b)(1)], will be considered as having been 
filed in connection with the claim which was 
pending at the beginning of the appeal period.  

(c)  Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been 
misplaced and have now been located and forwarded 
to the Department of Veterans Affairs.  Also 
included are corrections by the service department 
of former errors of commission or omission in the 
preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis of the 
new evidence from the service department must be 
supported adequately by medical evidence.  Where 
such records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected 
by the filing date of the original claim.  

38 C.F.R. § 3.156(a) (2004).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the November 1998 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

This additional evidence includes the appellant's continuing 
contentions that he suffered a perforated left tympanic 
membrane during an aircraft flight on March 12, 1989, which 
at the time was diagnosed as otitis media.  Treatment in the 
months thereafter resolved this disease, though he 
subsequently lost hearing in the left ear.  He contends here 
that the loss of hearing is related to a hidden perforation 
of the left tympanic membrane incurred on the March 12, 1989, 
flight.  The record includes medical evidence of the 
appellant's current hearing loss, a VA examination in June 
2003 with an opinion that the current hearing loss is related 
to otitis media in 1989, and a private physician's February 
2004 and September 2004 opinions that the appellant had an 
occult perforation of the left tympanic membrane.  He has 
waived RO review of this evidence.  As this additional 
evidence suggests the appellant experienced a perforated 
tympanic membrane, an injury, rather than just otitis media 
(a disease) during his inactive duty training, the additional 
evidence is new and material.  The claim is reopened.  

II.  VCAA

VA has a duty to assist and a duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2004) (regulations implementing the VCAA).  VA must provide 
the claimant and the claimant's representative, if any, 
notice of required information and evidence not previously 
provided that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The VCAA notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s )."  Pelegrini II, 18 Vet. 
App. at 115; see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

After the appellant filed his claim to reopen in January 
2003, the RO sent him a June 2003 letter informing him of the 
evidence necessary to substantiate the claim, what VA would 
do to assist him, and what he had to do to support his claim.  
After rendering the initial August 2003 rating decision, the 
RO sent him an August 2003 letter informing him of the action 
that included a copy of the rating decision.  Upon his 
disagreement, the RO sent him an August 2003 letter 
discussing the process of appellate review.  The RO then 
issued a January 2004 statement of the case, which informed 
him of the evidence of record, the legal criteria for 
establishing service connection, and the analysis employed by 
the RO in rendering its decision.  By implication, it 
therefore informed the appellant of the evidence needed to 
substantiate the claim.  As the appellant asked for an 
opportunity to offer testimony before a Veterans Law Judge, 
the RO sent him a letter in July 2004 regarding the date, 
place, and time of such a hearing.  The hearing was conducted 
in August 2004 and a transcript of the hearing is of record.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004) (granting motion for reconsideration 
of and vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. 
App. 412 (2004)), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made in August 2003, 
and thus after November 9, 2000, the date the VCAA was 
enacted.  Even if the initial notice in this case did not 
comply with Pelegrini II, any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).  After VA provided 
this notice, the appellant communicated on multiple occasions 
with VA, without informing it of pertinent evidence.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, statements from the appellant, and 
documents received on multiple occasions from the appellant 
and his representative.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant; in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant underwent VA examinations in June 1995 
and in November 2003.  A further examination is not necessary 
to address the etiology of the current ear pathology, as 
there is a private medical opinion addressing this question.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

III.  Analysis of the Merits of the Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Only a "veteran" can 
serve on "active military, naval, or air service."  See 
38 U.S.C.A. § 1110, 1131 (West 2002) (service-connected 
disability compensation may only be paid to a "veteran"); 
see also 38 U.S.C.A. § 101(2) (the term "veteran" is 
defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable).  "Active 
military, naval, or air service" includes "active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24), 106, 
1110, 1131 (West 2002).  In the case of inactive duty 
training, only an injury, not a disease, incurred in or 
aggravated in line of duty can be the basis of eligibility 
for disability compensation.  VAOPGCPREC 8-2001.  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

As noted above, the appellant claims he suffered a perforated 
left tympanic membrane on an aircraft flight on March 12, 
1989.  Private clinical records on March 13, 1989, and in 
April 1989 indicated he had left ear otitis media, though as 
previously determined that is a disease, not an injury, and 
thus cannot be service connected in relation to a period of 
inactive duty training.  To establish service connection for 
the claimed perforation of the left tympanic membrane, the 
record must include competent medical evidence of a 
relationship between the current disorder - in this case, 
left ear hearing loss - and a claimed hidden perforated left 
eardrum allegedly incurred in March 1989.  

On the VA examination in June 1995 the appellant told an 
examiner he experienced acoustic trauma in 1987 or 1988 when 
a plane flew close over his location, though that would be 
prior to the March 1989 alleged perforated eardrum.  More 
significantly, the examiner did not specifically discuss the 
etiology of the hearing loss.  The VA examination in November 
2003 discussed the hearing loss in relation to the left ear 
otitis media in 1989, though again that is a disease and not 
an injury and cannot form the predicate for service 
connection in relation to a period of inactive duty training.  

The evidence includes several statements from the appellant's 
treating physician regarding his treatment since 1989.  In a 
September 1989 statement, the physician reported the 
difficulties immediately after the period of inactive duty 
training, removal of granulation, excellent healing of the 
left eardrum, and his improvement in hearing.  In a June 1998 
statement, he reported the appellant had a sudden unilateral 
hearing loss that was unsuccessfully treated.  In a June 2003 
statement, the physician recalled the initial treatment in 
1989 and reported current vertigo and progressive hearing 
loss, though there was no effort to relate the two events.  
In a February 2004 statement, the physician indicated he 
concluded the appellant had an occult left tympanic 
perforation in March 1989 after flying, which some 
epithelialization prevented from healing.  The perforation 
was repaired with surgery in 1989, the physician reported, 
with good results, though the appellant later developed 
unilateral hearing loss in the left ear.  The hearing loss 
was either vascular or viral, the physician explained, and 
not associated with any flying episode.  

This medical evidence suggests the possibility of a 
relationship between the current hearing loss in the left ear 
and the claimed perforation of the left ear tympanic membrane 
in 1989.  The appellant argued there was such a connection in 
his August 2004 hearing, and the record was held open for him 
to obtain an additional medical opinion from his physician as 
to whether the current hearing loss was in any way related to 
the claimed perforated eardrum in 1989.  In a September 2004 
statement, provided by the appellant, the physician indicated 
the appellant's "sudden unilateral hearing loss is a 
condition that may have been viral or vascular, or of some 
other unknown etiology.  This condition is not something that 
would date back to his time in the service or any trauma that 
he sustained to his ear during that time.  I cannot state 
that there has been an aggravation of his hearing loss by the 
prior condition."  This opinion is contrary to the 
appellant's allegations.  As the only medical evidence 
directly addressing the claimed relationship, it is 
dispositive of the claim.  In light of the evidence of record 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of entitlement to service connection for a left ear 
disorder, including hearing loss.  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for a left ear disorder is 
granted.  

Service connection for a left disorder, including hearing 
loss, is denied.  



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


